           Case 1:19-cv-00427-LY Document 10 Filed 08/01/19 Page 1 of 3




                              I N TH E UN I TED S TATES D I S TR IC T FO R
                                 TH E W ES TER N D IS TR I C T O F TEXA S
                                          AU S TI N D I VIS I O N

 CONNOR ELLIOTT and AMANDA                    §
 ELLIOTT, individually and as next friend     §
 of N.E., their child and a minor,            §
                                              §
                 Plaintiffs                   §
                                              §
                                              §
 vs.                                          §            No.     1:19-cv-427-LY
                                              §
 UNITED STATES OF AMERICA,                    §
                                              §
                Defendant                     §
                                              §



                      JOINT RULE 26 ( f ) DISCOVERY PLAN REPORT

       Plaintiffs Connor Elliott and Amanda Elliott, Individually and as Next Friend of N.E., their

minor child, and Defendant United States of America, by and through their counsel of record,

submit the following report of their conference.

       Counsel for the parties conferred via telephone and discussed the nature and basis of

their claims and defenses, the possibility of prompt resolution of the case, to arrange initial

disclosures required by Fed. R. Civ. P. 26(a)(1), to discuss any issues about preserving

discoverable information, and to develop a proposed discovery plan and scheduling deadlines.

       This is a personal injury case under the Federal Tort Claims Act concerning alleged

medical malpractice during the labor and delivery of N.E. at Darnall Army Medical Center, Fort

Hood, Texas. Parties believe that discovery is necessary on liability, causation, and damages.




                                                   1
          Case 1:19-cv-00427-LY Document 10 Filed 08/01/19 Page 2 of 3




       Parties have discussed the need for electronic discovery in the form of the electronic

medical records and continue to meet and confer on this issue. Also, the parties agree that

responsive discovery will be produced in PDF format.

       It does not appear that this case can be resolved without discovery. Parties have met

and agreed upon the attached proposed scheduling order.



                                            Respectfully Submitted,

                                            /s/ Jamal K. Alsaffar
                                            JAMAL K. ALSAFFAR
                                            jalsaffar@nationaltriallaw.com
                                            State Bar #24027193
                                            TOM JACOB
                                            tjacob@nationaltriallaw.com
                                            State Bar #24069981
                                            Whitehurst, Harkness, Brees, Cheng,
                                               Alsaffar, Higginbotham, & Jacob PLLC
                                            7500 Rialto Blvd, Bldg Two, Ste 250
                                            Austin, TX 78735
                                            (512) 476-4346 (o)
                                            (512) 467-4400 (f)

                                            /s/ Euel W. Kinsey
                                            EUEL W. KINSEY
                                            ekinsey@abclawcenters.com
                                            Texas State Bar #24001244
                                            Reiter & Walsh, P.C.
                                            122 Concord Road
                                            Bloomfield Hills, MI 48304
                                            (248) 593-5100 (o)
                                            (248) 593-5108 (f)

                                                    Attorneys for Plaintiffs
                                            /s/ Kartik N. Venguswamy
                                            KARTIK N. VENGUSWAMY
                                            Assistant United States Attorney
                                            State Bar No. 07941200


                                               2
Case 1:19-cv-00427-LY Document 10 Filed 08/01/19 Page 3 of 3




                           U.S. Attorney’s Office
                           903 San Jacinto Blvd., Suite 334
                           Austin, Texas 78701
                           (512) 370-1294 (o)
                           (512) 916-5854 (f)

                                  Attorney for Defendant




                              3
